UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6562


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

NORWOOD COOK,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James P. Jones, District
Judge. (5:02-cr-30087-JPJ-1)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norwood Cook, Appellant Pro Se. Grayson A. Hoffman, Jeb Thomas
Terrien,   Assistant  United   States  Attorneys, Harrisonburg,
Virginia; Kartic Padmanabhan, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norwood Cook appeals from the district court’s order denying

his motion for relief from an order of forfeiture.         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Cook, No. 5:02-cr-30087-JPJ-1 (W.D. Va. Mar. 30, 2015).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2